Fourth Court of Appeals
                                         San Antonio, Texas
                                                 July 26, 2019

                                            No. 04-18-00131-CV

      Lorraine KENYON, Individually and as Executrix of the Estate of Theodore Kenyon,
                                       Appellant

                                                        v.

                            ELEPHANT INSURANCE COMPANY, LLC,
                                         Appellee

                     From the 224th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2016CI14055
                            Honorable Michael E. Mery, Judge Presiding


                                                ORDER
Sitting:         Sandee Bryan Marion, Chief Justice1
                 Rebeca C. Martinez, Justice
                 Luz Elena D. Chapa, Justice

        Appellant’s motion for reconsideration en banc is pending before the court. The court
hereby requests that appellee file a response to the motion no later than fourteen (14) days from
the date of this order. See TEX. R. APP. P. 49.2.


                                                              _________________________________
                                                              Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of July, 2019.

                                                              ___________________________________
                                                              Keith E. Hottle,
                                                              Clerk of Court

1
 Chief Justice Marion dissents to the order requesting a response and would deny the motion for reconsideration en
banc.